Citation Nr: 0724649	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-24 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, increased the 
veteran's evaluation of PTSD to 50 percent disabling, 
effective July 27, 2004.  

In May 2007, the veteran testified at a video conference 
hearing before the Board.  A copy of the transcript is of 
record.  

During the hearing, the veteran waived initial RO 
consideration of new evidence submitted in conjunction with 
the hearing.  38 C.F.R. § 20.1304(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim for an increased rating for PTSD.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

During the course of this appeal, VA formally evaluated the 
veteran with respect to the nature, extent, and severity of 
his PTSD in November 2004.  The examination report reflects 
that the veteran reported a full range of PTSD symptoms 
including, daily recurrent and intrusive thoughts concerning 
his tour in Vietnam; distressing dreams about Vietnam; 
avoidance of thoughts, feelings, and conversations; 
diminished interest and participation in significant 
activities; difficulty sleeping; excessive and uncontrollable 
anger; an exaggerated startle response to loud noise; 
hypervigilance; and, problems with concentration.  Since that 
time, the veteran testified during the May 2007 hearing that 
his disability has worsened due to the impact of the war in 
Iraq and enduring unexpected losses due to Hurricane Katrina.  
Consistent with the veteran's statements, the Board observes 
that a May 2007 statement from the team leader of the 
Veterans Resource Center states that the veteran's PTSD 
symptoms have continued and become more intense since July 
2004.  Additionally, two clinical psychologists from the VA 
Medical Center in New Orleans have indicated in May 2007 
statements that while the veteran has received psychotropic 
medication management since July 2004, he continues to suffer 
from a full range of disabling PTSD and depressive symptoms 
including chronic depressed mood, irritability, anxiety, 
hopelessness, crying spells, intrusive recollections of 
military traumas, nightmares, poor sleep, detachment from 
others, anger, and suicidal thoughts.  More importantly, it 
is noted that one clinical psychologist indicated that the 
veteran's symptoms "have worsened over the past year; and 
given the chronic nature of PTSD, [his] [symptoms] are 
extremely unlikely to decrease significantly."  In light of 
the foregoing, the Board has no discretion and must remand 
this matter to afford the veteran opportunity to undergo a VA 
psychiatric examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11 - 95 (1995), 60 Fed. Reg. 43, 
186 (1995).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  

It is also noted that the veteran continues to seek treatment 
for his PTSD at the VA Medical Center (VAMC) in New Orleans, 
Louisiana.  The RO should ensure that the claims folder 
contains updated VA treatment records.

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the claim for an increased disability 
rating.  VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice, 
which notifies him of the evidence and information necessary 
to support his claim must be issued to the veteran.  Along 
with ensuring proper VCAA notice pertaining to his claim, VA 
is also instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  VA should inform the 
veteran that an effective date for the award of benefits will 
be assigned if an increased disability is granted, and also 
include an explanation as to the type of evidence that is 
needed to establish an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish an effective date, as 
outlined by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should obtain updated 
treatment records from the New Orleans 
VAMC.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  Schedule the veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of his 
service-connected PTSD.  It is imperative 
that the claims folder be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should be asked to comment on the 
severity of the veteran's PTSD, to 
include whether the veteran has any 
occupational or social impairment due to 
his service-connected PTSD.  The examiner 
should specifically discuss the impact, 
if any, that the veteran's PTSD has on 
his employability.  Examination findings 
should be reported to allow for 
evaluation of PTSD under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  A 
GAF score should be reported. 

4.  Readjudicate the claim for 
entitlement to an increased rating for 
PTSD.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

